Title: From Thomas Jefferson to Mary Jefferson Eppes, 26 December 1803
From: Jefferson, Thomas
To: Eppes, Mary Jefferson


               
                  Washington Dec. 26. 03.
               
               I now return you, my dearest Maria, the paper which you lent me for mr Page, and which he has returned some days since. I have prevailed on Doctr. Priestly to undertake the work of which this is only the syllabus or plan. he says he can accomplish it in the course of a year. but in truth his health is so much impaired, and his body become so feeble, that there is reason to fear he will not live out even the short term he has asked for it. you may inform mr Eppes and mr Randolph that no mail arrived the last night from the Natchez. I presume the great rains which have fallen have rendered some of the watercourses impassable. on New year’s day however we shall hear of the delivery of New Orleans to us. till then the legislature seem disposed to do nothing but meet & adjourn. mrs Livingston, formerly the younger miss Allen, made kind enquiries after you the other day. she said she was at school with you at mrs Pine’s.   Not knowing the time destined for your expected indisposition, I am anxious on your account. you are prepared to meet it with courage I hope. some female friend of your Mama’s (I forget who) used to say it was no more than a knock of the elbow. the material thing is to have scientific aid in readiness, that if any thing uncommon takes place, it may be redressed on the spot, and not be made serious by delay. it is a case which least of all will wait for Doctors to be sent for. therefore, with this single precaution, nothing is ever to be feared. I was in hopes to have heard from Edgehill last night, but I suppose your post has failed. I shall expect to see the gentlemen here next Sunday night, to take part in the Gala of Monday. give my tenderest love to your sister of whom I have not heard for a fortnight; and my affectionate salutations to the Gentlemen & young ones. continue to love me yourself and to be assured of my warmest affections.
            